DETAILED ACTION
	This is a second non-final office action for 16/482,570, which is a national stage entry of PCT/EP2018/052028, filed 1/29/2018, which claims priority to European application EP17153943.0, filed 1/31/2017, after the request for continued examination filed 9/29/2021.
	Claims 16-18 and 21-30 are pending in the application; Claim 30 is withdrawn from consideration.
	Claims 16-18 and 21-29 are considered herein.
	In light of the claim amendments filed 7/21/2022, the rejection under 35 U.S.C. 112(b) is withdrawn.
In light of the arguments filed 7/21/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (U.S. Patent Application Publication 2004/0058246 A1), as evidenced by Park, et al. (Electrochemistry Communications, 2011, vol. 13, pages 1051-1053), and in view of Ueno, et al. (U.S. Patent Application Publication 2004/0062989 A1), and Ono, et al. (U.S. Patent Application Publication 2001/0026890 A1).
In reference to Claim 16, Choi teaches a composition comprising a suspension of 67.5 parts by weight of a positive electrode active component (i.e. elemental sulfur), 11.4 parts by weight of a conductive component (i.e. Ketjen black), and 21.1 parts by weight polyethylene oxide in acetonitrile (paragraphs [0071]-[0072]).  
	This disclosure teaches the limitations of Claim 16, of a composition comprising a polyethylene oxide, a positive electrode active component, and a conductive component. 
This disclosure teaches the limitations of Claim 16, wherein the composition is for forming a suspension.
Choi is silent regarding the number average molecular weight of the polyethylene oxide; therefore, he does not teach that the polyethylene oxide has a Mn of 300-7000 g/mol.
	To solve the same problem of providing a polymeric binder for a Li battery electrode, Ueno teaches that polyethylene glycol having a Mn of 100-3000 g/mol is a suitable binder polymer for such an electrode (paragraph [0212]). 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the Mn of the polyethylene oxide of the binder of Choi to be 100-3000 g/mol, as taught by Ueno.
	Selecting the Mn of the polyethylene oxide of the binder of Choi to be 100-3000 g/mol, as taught by Ueno, teaches the limitations of Claim 16, wherein the polyethylene glycol component has a number average molecular weight of 300-7000 g/mol.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 300-7000 g/mol overlaps with the taught range of 100-3000 g/mol.
	Choi does not teach that the composition of this example comprises an at least partially hydrolysed polyvinyl acetate component.
	However, he teaches that blends of polyvinyl alcohol and polyethylene oxide are also suitable binders for the electrodes of his invention (paragraph [0052]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a blend of polyvinyl alcohol and polyethylene oxide as the binder of Choi, because Choi teaches that this is a suitable binder for the electrodes of his invention.
Evidentiary reference Park teaches that polyvinyl alcohol is hydrolyzed polyvinyl acetate (column 2, page 1051).
	Therefore, using a blend of polyvinyl alcohol and polyethylene oxide as the binder of Choi teaches the limitations of Claim 16, wherein the composition comprises an at least partially hydrolysed polyvinyl acetate component.
	Modified Choi is silent regarding the relative amounts of polyvinyl alcohol and polyethylene oxide in the composition of his invention.
	However, Choi teaches that “The amount of positive active material, binder, solvent, or optional additives is not critical, as long as the resultant slurry has a viscosity suitable for coating” (paragraph [0056]).
	To solve the same problem of providing a polymeric binder for a Li battery electrode, wherein the binder comprises polyvinyl alcohol and polyethylene oxide (paragraph [0155]), Ono teaches that a preferable amount of binder in an electrode composition is 1-30% by weight, relative to the final electrode composition (paragraph [0156]). Ono further teaches that when an electrode composition comprises too little binder, retention and agglomeration of the active material are weak, and when an electrode composition comprises too much binder, the volume of the electrode is too high, which reduces the amount of active material per unit volume of electrode (paragraph [0156]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned both the amounts of polyethylene oxide and polyvinyl alcohol in the binder of modified Choi, based on the teachings of Ono that (1) binders for electrodes for lithium batteries may suitably comprise polyvinyl alcohol and polyethylene oxide and (2) the amounts of the binder/mixed binder may be tuned to balance the retention/agglomeration of the active material and the amount of active material per electrode volume.
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to tune the amounts of each binder material separately within the composition of modified Choi, to achieve the desired retention/agglomeration of the active material, the amount of active material per electrode volume (per the teachings of Ono), and the desired viscosity of the slurry material (per the teachings of Choi).
It is the Examiner’s position that this optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed mass ratios of the polyethylene glycol to the active component and the at least partially hydrolysed polyvinyl acetate component to the active component recited in Claim 16, without undue experimentation.
	This disclosure further teaches the limitations of Claim 18, wherein the polyalkylene glycol component is polyethylene glycol.
	This disclosure further teaches the limitations of Claim 22, wherein the conductive component (Ketjen black) is present in an amount of from 1-40 wt% with respect to the mass of the positive electrode active component (i.e. 17 wt%).
	In reference to Claim 21, Choi teaches that the positive electrode active component (i.e. sulfur) consists of particles having an average size inferior to (i.e. smaller than) 10 microns (i.e. 3 microns, paragraph [0071]).
It is noted that the limitation “as measured by laser diffraction granulometry” is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claim 23, Choi teaches that the composition of his invention further comprises acetonitrile, and that the Ketjen black is dispersed in the acetonitrile (paragraphs [0071]-[0072]).
This disclosure teaches the limitations of Claim 23, wherein the composition further comprises a dispersant for dispersing the conductive component, corresponding to the acetonitrile.
	In reference to Claim 24, Choi teaches that the suspension of his invention comprises acetonitrile, in addition to the solid components (paragraphs [0071]-[0072]).  
	Therefore, modified Choi teaches that the suspension of his invention comprises the composition of Claim 16, as well as a solvent, acetonitrile.
The specific example of Choi applied herein does not teach that the solvent of the suspension is any of the solvents recited in Claim 24.
However, Choi teaches that other suitable solvents for the suspensions of his invention include water, methanol, and ethanol (paragraph [0053]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used any of water, methanol, or ethanol as the solvent in the suspension of modified Choi, based on Choi’s disclosure that suitable solvents for the suspensions of his invention include acetonitrile, water, methanol, and ethanol (paragraph [0053]).
	Using any of water, methanol, or ethanol as the solvent in the suspension of modified Choi teaches the limitations of Claim 24, wherein the suspension comprises water, methanol, or ethanol.
	In reference to Claim 25, it is the Examiner’s position that the routine optimization of binder material described in the rejection of Claim 16 above teaches the limitations of Claim 25, wherein the solid content of the liquid suspension is 0.1-60 wt% of the weight of the liquid suspension.
In reference to Claim 26, Choi teaches a film having a composition comprising a suspensions of 67.5 parts by weight of a positive electrode active component (i.e. elemental sulfur), 11.4 parts by weight of a conductive component (i.e. Ketjen black), and 21.1 parts by weight polyethylene oxide in acetonitrile (paragraphs [0071]-[0073]).  
	This disclosure teaches the limitations of Claim 26, of a film composition comprising a polyethylene oxide, a positive electrode active component, and a conductive component. 
Choi is silent regarding the number average molecular weight of the polyethylene oxide; therefore, he does not teach that the polyethylene oxide has a Mn of 300-7000 g/mol.
	To solve the same problem of providing a polymeric binder for a Li battery electrode, Ueno teaches that polyethylene glycol having a Mn of 100-3000 g/mol is a suitable binder polymer for such an electrode (paragraph [0212]). 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the Mn of the polyethylene oxide of the binder of Choi to be 100-3000 g/mol, as taught by Ueno.
	Selecting the Mn of the polyethylene oxide of the binder of Choi to be 100-3000 g/mol, as taught by Ueno, teaches the limitations of Claim 26, wherein the polyethylene glycol component has a number average molecular weight of 300-7000 g/mol.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, the claimed range of 300-7000 g/mol overlaps with the taught range of 100-3000 g/mol.
	Choi does not teach that the composition of this example comprises an at least partially hydrolysed polyvinyl acetate component.
	However, he teaches that blends of polyvinyl alcohol and polyethylene oxide are also suitable binders for the electrodes of his invention (paragraph [0052]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a blend of polyvinyl alcohol and polyethylene oxide as the binder of Choi, because Choi teaches that this is a suitable binder for the electrodes of his invention.
Evidentiary reference Park teaches that polyvinyl alcohol is hydrolyzed polyvinyl acetate (column 2, page 1051).
	Therefore, using a blend of polyvinyl alcohol and polyethylene oxide as the binder of Choi teaches the limitations of Claim 26, wherein the composition comprises an at least partially hydrolysed polyvinyl acetate component.
	Modified Choi is silent regarding the relative amounts of polyvinyl alcohol and polyethylene oxide in the composition of his invention.
	However, Choi teaches that “The amount of positive active material, binder, solvent, or optional additives is not critical, as long as the resultant slurry has a viscosity suitable for coating” (paragraph [0056]).
To solve the same problem of providing a polymeric binder for a Li battery electrode, wherein the binder comprises polyvinyl alcohol and polyethylene oxide (paragraph [0155]), Ono teaches that a preferable amount of binder in an electrode composition is 1-30% by weight, relative to the final electrode composition (paragraph [0156]). Ono further teaches that when an electrode composition comprises too little binder, retention and agglomeration of the active material are weak, and when an electrode composition comprises too much binder, the volume of the electrode is too high, which reduces the amount of active material per unit volume of electrode (paragraph [0156]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned both the amounts of polyethylene oxide and polyvinyl alcohol in the binder of modified Choi, based on the teachings of Ono that (1) binders for electrodes for lithium batteries may suitably comprise polyvinyl alcohol and polyethylene oxide and (2) the amounts of the binder/mixed binder may be tuned to balance the retention/agglomeration of the active material and the amount of active material per electrode volume.
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to tune the amounts of each binder material separately within the composition of modified Choi, to achieve the desired retention/agglomeration of the active material, the amount of active material per electrode volume (per the teachings of Ono), and the desired viscosity of the slurry material (per the teachings of Choi).
It is the Examiner’s position that this optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed mass ratios of the polyethylene glycol to the active component and the at least partially hydrolysed polyvinyl acetate component to the active component recited in Claim 26, without undue experimentation.
In reference to Claim 27, modified Choi does not teach that the film of his invention comprises cracks. Further, because the film of Claim 27 has the composition recited in Claim 26, it is the Examiner’s position that the film of modified Choi as applied to Claim 26 has the properties (i.e. the crack-free nature and intrinsic flexibility) recited in Claim 27.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to Claim 28, Choi teaches an electrode comprising the film according to claim 26 (paragraph [0072]).
In reference to Claim 29, Choi teaches a battery comprising the electrode according to claim 28 (paragraph [0073]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (U.S. Patent Application Publication 2004/0058246 A1), as evidenced by Park, et al. (Electrochemistry Communications, 2011, vol. 13, pages 1051-1053), in view of Ueno, et al. (U.S. Patent Application Publication 2004/0062989 A1), and Ono, et al. (U.S. Patent Application Publication 2001/0026890 A1), and further in view of Ryu, et al. (U.S. Patent Application Publication 2007/0264568 A1).
In reference to Claim 17, modified Choi is silent regarding the hydrolyzation degree of the polyvinyl alcohol of his invention.
	To solve the same problem of providing hydrolyzed polyvinyl acetate binders for lithium batteries, Ryu teaches that a preferred degree of hydrolysis for the polyvinyl acetate binders is greater than 90%, because, when the degree of hydrolysis is lower than 90%, the number of hydroxyl groups is decreased, which could lower the adhesive strength of the binder (paragraph [0023]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the hydrolyzed polyvinyl acetate of modified Choi to have a degree of hydrolysis greater than 90%, as taught by Ryu, to achieve the desired adhesive strength of the binder.
	Forming the hydrolyzed polyvinyl acetate of modified Choi to have a degree of hydrolysis greater than 90%, as taught by Ryu, teaches the limitations of Claim 17, wherein the at least partially hydrolysed polyvinyl acetate component has an hydrolyzation degree of from 40 to 99%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 40 to 99% overlaps with the taught range of “greater than 90%.”



Response to Arguments
Applicant’s arguments regarding the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721